Case 19-24544-GLT           Doc 78     Filed 01/04/21 Entered 01/04/21 11:26:59                  Desc Main
                                       Document     Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:


         Andrea Watson-Lindsey      :     Case No. 19-24544-GLT
                                    :
                  Debtors           :     Chapter 13
******************************************************************************

        Andrea Watson-Lindsey                    :
                                                 :        Related to Document No. 74
                         Movants                 :
                                                 :        Hearing Date & Time:
                 vs.                             :
                                                 :
                                                 :
                                                 :
        Ronda J. Winnecour, Esquire              :
        Chapter 13 Trustee,                      :
                                                 :
                         Respondent              :
                         No Respondents                   :

         ************************************************************************

                                  REPORT OF NO SALE
Now comes the Debtors, Debtor through their attorney, Lawrence W Willis, Esquire, of Willis &

Associates and files the within Report of Sale advising the Court of the following:

 1. The Debtors filed a petition for relief under Chapter 13 of 11 U.S.C..

 2. The Debtors filed a Motion to Sell Property Free and Clear of Liens.

 3.   This Court entered an Order, granting the Debtors’ Motion to Sell Property Free and

      Clear of Liens.

 4.   The Order directed that a Report of Sale was to be filed within thirty (30) days of closing

 5.   After inquiry, buyer notified counsel that the closing has not taken place as of yet do

      to unforeseen delays.

 6.   Once a closing occurs a report will be filed with the Court within five (5) days of notice of the

      closing.

Dated: January 4, 2021                                        By. /s/Lawrence W Willis Esq
Case 19-24544-GLT   Doc 78   Filed 01/04/21 Entered 01/04/21 11:26:59   Desc Main
                             Document     Page 2 of 2



                                           Lawrence W. Willis Esq
                                           PA 85299
                                           Willis & Associates
                                           201 Penn Center Blvd
                                           Suite 310
                                           Pittsburgh, PA 15235
                                           412-235-1721
                                           Email: ecf@westernpaban
                                           kruptcy.com
